ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 12/20/2021, which have been entered. As filed by Applicant: Claims 1, 3-5, 8-9 are pending. Claims 1 and 9 are currently amended. Claims 2 and 6-7 have been canceled. Claim 10 was previously withdrawn from consideration.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claim 9 under 35 U.S.C. 112(d) as being of improper dependent form is withdrawn in view of Applicant’s amendments to the claim.

Response to Arguments
4.	Applicant’s arguments, filed 12/20/2021, with respect to the Office’s rejection of claims 1-5 and 8-9 under 35 U.S.C. 103 set forth in the Non-Final Rejection dated 11/16/2021, have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

Election/Restrictions
5.	Claim 1 is directed to an allowable composition. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to a product that includes all of the limitations of the allowable composition, previously withdrawn from consideration as a 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Yong Lee on 03/03/2022.
The application has been amended as follows: Cancel claim 9.
Claim 1, line 2, change “…particles;” to “…particles, wherein a content of the conductive metal particles is 65 to 92 wt% based on the total composition;”

Claim 1, line 5, change “…resin;” to “…resin, wherein a content of the polymer resin is 7 to 22 wt% based on the total composition;”
	Claim 1, line 9, change “…is 0.1 to 5 wt%.” to “…is 0.1 to 5 wt% based on the total composition.”


Allowable Subject Matter
7.	Claims 1, 3-5, 8 and 10 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Schleifstein et al. (US 6,533,963 B1), Liu (CN 105484016 A; citations to its translation), and Zhang et al. (WO 2018/076098 A1), for the reasons presented in Applicant’s Remarks filed on 12/20/2021.
In agreement with Applicant’s arguments, the prior art does not disclose or fairly suggest a conductive paste composition containing 0.1 to 1 wt% of a polymer fiber coated with graphene, as required by independent claim 1. There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Schleifstein, Liu and/or Zhang to arrive at the claimed conductive paste composition as a whole with its required combination of features: (1) conductive metal particles, (2) a polymer fiber coated with graphene, (3) a polymer resin, (4) an auxiliary additive [see filed specification para. 0032: solvent, surfactant, coupling agent and the like], and (5) graphene additive in the specific amounts (wt%) recited in the instant claims.
It is noted that “polymeric fibers coated with graphene” are known conducting fibers being developed in the field of “smart textiles”, for example textile-based electronic devices such as sensors, transistors, and supercapacitors. See pg. 1 of evidentiary reference Neves et al. (“Towards conductive textiles: coating polymeric fibres with graphene.” Scientific Reports 7, 4250 (2017). https://doi.org/10.1038/s41598-017-04453-7; PDF pgs. 1-10 are attached to the case file). However, there is no reasonable motivation to incorporate graphene-coated polymer fibers known as textile fibers (see Neves “Conclusions” on pg. 7) with conductive metal particles, a polymer resin, a separate graphene additive, and a solvent/surfactant (as auxiliary additive) to formulate the conductive paste composition required by the instant claims. Further, references that teach “coated polymer fibers” as a possible additive for conductive paste compositions (also common among results in the extensive prior art search) provide insufficient motivation for one skilled in the art to select graphene as the particular coating material for those polymer fibers.
One of ordinary skill in the art before the effective filing date of the claimed invention would not find the instantly claimed composition and product limitations to be obvious variants of the prior art teachings and other known conductive paste compositions or ceramic electronic components including the same. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Examiner.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 4, 2022